764 N.W.2d 848 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Joel C. MONKE, a Minnesota Attorney, Registration No. 74445.
No. A08-1207.
Supreme Court of Minnesota.
May 8, 2009.

ORDER
In July 2008, the Director of the Office of Lawyers Professional Responsibility filed a petition alleging that respondent Joel C. Monke committed professional misconduct warranting public discipline, namely, assisting in the unauthorized practice of law by a suspended lawyer, failure to supervise a suspended lawyer, neglect of client matters, failure to communicate with clients, sharing fees with a non-lawyer, failure to competently and diligently represent clients, using an inadequate fee agreement, commingling of funds, trust account shortages, and failure to maintain required trust account books and records, in violation of Minn. R. Prof. Conduct 5.3, 5.5(a), 5.7(b) (as it read prior to October 1, 2005, now Rule 5.8), 1.3, 1.4, 5.4(a), 1.1, 1.5(b), and 1.15(a), (b), and (c)(1). We referred the matter to a referee for findings of fact and recommendations for disposition.
After our referral, respondent withdrew his previously-filed answer, admitted the allegations of the petition, and waived his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). The parties jointly recommended that the appropriate discipline was a 30-day suspension. By order filed on February 4, 2009, we ordered the parties to show cause why respondent should not be suspended for at least 90 days. Respondent and the Director filed memoranda in response to our order.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Joel C. Monke is suspended from the practice of law for a period of 30 days, effective 14 days from the date of filing of this order, subject to the following terms and conditions:
(a) Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
(b) Respondent shall be reinstated, conditional upon successful completion of the professional responsibility portion of the state bar examination, following the end of the suspension period provided that, at least 15 days before the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director, as provided in Rule 18(f), RLPR, an affidavit establishing that respondent is current in continuing legal education requirements and has complied with Rules 24 and 26, RLPR. Respondent shall note that under Rule 18(f), respondent shall not resume the practice of law unless and until the court issues a reinstatement order.

*849 (c) Respondent shall successfully complete the professional responsibility portion of the state bar examination within one year of the date of filing of this order.
(d) Respondent shall pay costs of $900 pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page
Associate Justice